t c summary opinion united_states tax_court gerry m griggs petitioner v commissioner of internal revenue respondent docket no 839-04s filed date gerry m griggs pro_se portia n rose for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year an addition_to_tax under sec_6651 in the amount of dollar_figure an addition_to_tax under sec_6651 and an addition_to_tax under sec_6654 in the amount of dollar_figure in the answer respondent conceded the sec_6651 addition_to_tax and pursuant to sec_6214 claimed an increase in the sec_6651 addition_to_tax of dollar_figure in a trial memorandum respondent conceded the sec_6654 addition_to_tax the issues for decision are whether petitioner is entitled to claim a deduction for miscellaneous legal expenses on schedule a itemized_deductions in an amount exceeding what was allowed by respondent whether petitioner is entitled to claim deductions for various trade_or_business_expenses disallowed by respondent for two business activities of petitioner reported on separate schedules c profit or loss from at the time the notice_of_deficiency was issued petitioner had not filed his federal_income_tax return for the year at issue the notice_of_deficiency is based upon information returns filed by third-party payers for nonemployee compensation wages and interest_paid to petitioner petitioner does not challenge these determinations after the notice_of_deficiency was issued as stated in respondent’s brief petitioner provided respondent with his individual_income_tax_return for the taxable_year respondent further stated on brief petitioner has never provided an explanation as to why his return was filed late that statement appears to indicate that petitioner’s return was processed as a filed return petitioner does not challenge the income determinations in the notice_of_deficiency and the issues essentially involve two trade_or_business activities and itemized_deductions business whether petitioner is entitled to a schedule a deduction for the writeoff of unsold inventory that belonged to a discontinued trade_or_business activity and whether petitioner is liable for the sec_6651 addition_to_tax some of the facts were stipulated and those facts are so found at the time the petition was filed petitioner was a legal resident of houston texas although petitioner was an employee during the year at issue the principal issues in this case arise from two self- employed trade_or_business activities petitioner was engaged in that year petitioner claimed losses from both of these activities that respondent challenges petitioner has an m b a degree from harvard university and is a certified_public_accountant since he has been involved in various business ventures as an investment and sec_7491 shifts the burden_of_proof to the commissioner with regard to any factual issue relevant to ascertaining the taxpayer’s liability sec_7491 limits application of this rule to an issue or issues for which the taxpayer has complied with the requirements for substantiation of any item has maintained all records with respect to such items and has cooperated with reasonable requests by the secretary for witnesses information documents and interviews etc regarding matters at issue in this case the burden_of_proof does not shift to respondent because petitioner’s failure to cooperate with respondent’s counsel in submitting records as to the matters at issue resulted in the issuance of an order by the court on date ordering the parties to stipulate and exchange documents with each other to enable this case to proceed to trial as to the additions to tax the burden of production is on respondent sec_7491 merchant banker in petitioner was employed by advanced energy technologies aet as vice president and chief financial officer cfo he was also on the board_of directors of aet until date aet terminated petitioner from his position as cfo in date in date petitioner returned to aet as cfo and was again terminated in date the first issue is petitioner’s claim to schedule a deductions of dollar_figure for miscellaneous legal expenses petitioner paid legal fees in connection with litigation against his former employer aet for breach of his employment contract and for the recovery_of retirement benefits petitioner also paid legal fees in connection with litigation against two other corporations over the purchase of certain film rights and assets another legal action involved a malpractice claim against one of his former attorneys of the dollar_figure claimed by petitioner for miscellaneous legal expenses on schedule a of his return respondent concedes petitioner’s entitlement to a deduction of dollar_figure for legal expenses leaving at issue dollar_figure based on the evidence presented at trial the court is satisfied that petitioner is entitled to an additional deduction of dollar_figure for legal expenses this consists of dollar_figure which is shown as a credit on a statement presented at trial from one of the law firms that represented petitioner and dollar_figure represented by three checks payable to one of the other law firms that represented petitioner therefore of the dollar_figure claimed by petitioner as miscellaneous legal expenses on his return petitioner is entitled to a deduction of the dollar_figure conceded by respondent and dollar_figure based on the evidence presented at trial this leaves a balance of dollar_figure which the court finds has not been substantiated and therefore holds is not allowable as a deduction as stated earlier the income_tax return submitted by petitioner at trial included two schedules c with respect to trade_or_business activities engaged in by petitioner one of these activities was described as media content and entertainment and songs with a business name of kirshner content and related entities the schedule c reported gross_income of zero and various expenses the activity was described at trial as an activity of petitioner and another individual robert thurmond thurmond as partners petitioner and thurmond referred to their affiliated activity as the equisource group petitioner’s other schedule c involves an activity called frexie respondent made adjustments to that activity and those adjustments are addressed later in this opinion since kirshner content was represented to be an activity of petitioner and thurmond the court assumes that the numbers on the schedule c represent petitioner’s allocable portion of the expenses sometime in petitioner and thurmond were approached by don kirshner kirshner a noted song publisher entertainment promoter and agent to exploit rights kirshner had to various entertainment assets kirshner had been the host and creator of a weekly rock concert program on national television called don kirshner’s rock concert rock concert from to and possessed rights to about to hours of programming from the rock concert as well as don kirshner’s comedy hour that had never been rebroadcast or licensed petitioner thurmond and kirshner agreed to establish business entities that would obtain a license from kirshner to exploit rights to don kirshner’s rock concert the name don kirshner and his likeness together with extensive entertainment memorabilia these tangible and intangible properties were collectively known as the kirshner properties beginning with the license from kirshner for the kirshner properties as a base the various kirshner entities were also envisioned as a base for acquiring managing producing and distributing entertainment software in various forms on or about date kirshner and the equisource group petitioner and thurmond signed a venture agreement to form_6 according to petitioner the various kirshner entities were known collectively as kirshner content which is not to be confused with the don kirshner content inc one of the entities see infra kirshner global inc kirshner global kirshner and equisource were listed as founding partners under the terms of the venture agreement equisource was to obtain interim financing of dollar_figure million within a 60-day period or kirshner would have the option of terminating the agreement similar terms were also provided for permanent financing within a 120-day period the interim financing proceeds would have been used in part to pay the founding partners for out-of-pocket expenses_incurred on kirshner global’s behalf prior to the interim financing under the venture agreement the execution of other documentation within a 15-day period subject_to interim financing was also required the documents included an employment agreement a stockholders’ agreement an equisource financial advisory agreement a licensing agreement and a subscription agreement once this was accomplished and kirshner global was formed petitioner and thurmond would be named as directors on kirshner global’s board_of directors on or about date the don kirshner content co inc kirshner content was formed with the specific intention of acquiring the rock concert license from kirshner and maintaining an aggressive plan of strategic acquisitions of other entertainment assets as the managing director of the equisource as noted petitioner and thurmond would be entitled to reimbursement as founding partners only through equisource group petitioner was listed as a member of the support team responsible for organizing and obtaining financing for kirshner content on or about date state street capital markets corp offered a confidential private_placement memorandum for the purpose of raising capital for kirshner content investors would invest a maximum of dollar_figure million for units which would be convertible into a promissory note common_stock and common_stock purchase warrants in kirshner content petitioner was listed as the executive vice president chief financial officer treasurer and director of kirshner content on or about date in connection with an attempt to obtain interim financing kirshner content issued a promissory note in the amount of dollar_figure to c c partners llc a new york limited_liability_company which petitioner and thurmond personally guaranteed petitioner and thurmond’s guaranties were subject_to four separate conditions another guaranty was made on date by martin licht secretary and counsel for kirshner content under the terms of the promissory note it the record sometimes refers to c c investments in connection with the promissory note for this purpose c c investments and c c partners llc are treated as one and the same although not specified in the record licht apparently was a business_associate of kirshner was payable together with interest no later than date kirshner content defaulted on the promissory notedollar_figure in a confidential business plan dated date kirshner content proposed the issuance of stock in a public offering for at least dollar_figure million as the managing director of equisource petitioner was named as a member of the support team participating in the organization and financing of kirshner content on or about date c c partners filed suit in texas against petitioner and thurmond for payment of the dollar_figure promissory note due to kirshner content’s default petitioner and thurmond retained the law firm baker botts l l p in houston to represent them in the ensuing litigationdollar_figure as previously stated on the schedule c that petitioner submitted with respect to kirshner content petitioner reported zero gross_income for the activity and claimed deductions for various expenses related to the activity a bad_debt in the amount of dollar_figure legal and professional fees in the amount on or about date c c partners llc filed suit in new york state court against petitioner thurmond and licht the three guarantors and a month later the case was removed to federal district_court with respect to petitioner and thurmond the case was removed to texas the case against licht in new york continued in that court_proceeding judgment was entered in favor of c c partners llc in date the record is not clear with respect to the ultimate resolution of the texas case involving petitioner and thurmond of dollar_figure supplies of dollar_figure travel_expenses of dollar_figure and deductible meals and entertainment of dollar_figure the schedule c listed the kirshner content and related entities as the business name and the activity was listed as media content and entertainment and songs respondent did not agree to deductions for these expenses petitioner argues he is entitled to claim the dollar_figure as a bad_debt deduction as it relates to various expenses that were incurred in and in connection with the attempted financing for the various kirshner entities the expenses were for travel meals and entertainment although not explicitly stated as the court understands petitioner believed he had a contractual right to be reimbursed for these expenses from kirshner global kirshner content and or other kirshner entities since he was never reimbursed for these expenses petitioner contends his claim for reimbursement is an uncollectible bad_debt respondent contends the expenses were not created or incurred in connection with a trade_or_business and questions whether petitioner had the right to be reimbursed for such expenses and if so whether the debts became uncollectible in sec_166 allows a taxpayer a deduction for any business debt which becomes wholly or partially worthless during the taxable_year sec_166 d a a bona_fide debt is one that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs a business_bad_debt deduction is allowable if the taxpayer among other requirements establishes he was engaged in a trade_or_business and the acquisition or worthlessness of the debt was proximately related to the conduct of such trade_or_business 405_us_93 sec_1_166-5 income_tax regs for a debt to be considered a business debt it must have a proximate relation to the taxpayer’s trade_or_business in determining whether a proximate relationship exists the proper measure is the taxpayer’s dominant motivation for incurring the debt a significant motivation is not sufficient united_states v generes supra pincite petitioner bears the burden of proving that the amounts in question constituted business_debts and that such debts became worthless in the year in which the deduction is claimed rule a 290_us_111 at the outset respondent disputes that expenses were incurred in connection with petitioner’s trade_or_business petitioner argues that he was in the trade_or_business of investment and merchant banking the facts support petitioner on that argument petitioner and thurmond credibly testified that they were in the trade_or_business of investment and merchant banking the totality of the circumstances shows that they sought to obtain financing in return for obtaining a percentage interest in various kirshner entities multiple kirshner documents show that petitioner was described as the managing director of equisource group and responsible for obtaining financing as well as pursuing possible acquisitions petitioner was also slated to be on the board_of directors of kirshner global once financing was completed he was listed as executive vice president chief financial officer treasurer and director of kirshner content in the date confidential private_placement memorandum the court concludes that these activities were not merely investment activities or the management of petitioner’s investment but were part and parcel of petitioner’s trade_or_business thus the court finds that petitioner was engaged in a trade_or_business with respect to these expenses with respect to the claimed bad_debts petitioner must establish that the debts had some value at the beginning of and became worthless by the end of the year 106_tc_184 affd in part revd in part on other grounds and remanded 318_f3d_924 9th cir the issue rests on the particular facts and circumstances of each case although generally the year of the worthlessness is fixed by identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery id pincite see also estate of mann v united_states 731_f2d_267 5th cir 14_tc_1282 petitioner argues that under the venture agreement for the formation of kirshner global he was entitled to reimbursement for out-of-pocket costs petitioner testified that the venture agreement was one of several such agreements that provided for the formation of kirshner entities according to petitioner these kirshner entities received interim financing in addition petitioner contends he submitted a claim for reimbursement and it was approved by kirshner petitioner contends that his business relationship with kirshner and the kirshner-related entities effectively ended in thus entitling him to a bad_debt deduction for that year respondent strongly disagrees with that contention and instead argues the relationship ended in or petitioner testified when kirshner decided not to do business any more with us and go on and do business with someone else then there was no hope of getting paid it was over and that was in the year petitioner contends that all activity on the kirshner deal ended in the year due to litigation against kirshner by an outside investor who had been brought in by petitioner up to that point petitioner contends he had continued to try to raise capital reform kirshner content and repay the outstanding debt petitioner offered the testimony of his business partner thurmond with respect to the claimed deduction however thurmond was uncertain when the business relationship definitively ended he admitted that the actual attempt to fund and operate kirshner content ended a long time ago but was unable to fix an exact date other than it was in the late 1990s at trial thurmond stated it was either in or dollar_figure while thurmond believed that several kirshner entities received interim financing he could not positively state that kirshner global received any interim financing thurmond’s testimony does not convince the court that the business relationship ended in the year moreover the court is not satisfied from the evidence that there even was a bona_fide debt much less a debt that became wholly worthless in for the following reasons thurmond also stated at one point that it was in but immediately corrected himself to provide that it was either or before respondent argues that there was no debt that would qualify for the bad_debt deduction in particular respondent contends that petitioner did not show that he was entitled to reimbursement for the various expenses at issue respondent asserts that a precondition for obtaining out-of- pocket expenses from kirshner global was not fulfilled in that petitioner failed to show that he obtained interim financing within the time period specified in the venture agreement at trial petitioner claimed that his entitlement to reimbursement for expenses was not contingent on obtaining interim financing the totality of the record satisfies the court that respondent is correct there is no documentation or other evidence that establishes the existence of a bona_fide debt owing to petitioner by either kirshner global or kirshner content petitioner’s schedule c activity that qualified for a bad_debt deduction also there is no evidence to support a finding that petitioner was contractually entitled to be reimbursed for the various kirshner expenses that are characterized as a bad_debt on schedule c of petitioner’s tax_return with respect to kirshner global the language of the venture agreement supports respondent’s position in a subsection entitled interim financing kirshner global was required through the equisource group to obtain interim financing that would be used to pay among other things out-of-pocket costs of the founding partners ie equisource and kirshner thus obtaining interim financing was a precondition to petitioner’s entitlement to reimbursement for his out-of-pocket expenses petitioner did not establish that interim financing was obtained that kirshner global was formed or that he became a director on kirshner global’s board_of directors while petitioner claimed that licensing employment and financial advisory agreements were executed in connection with kirshner global there is no evidence that this came about thus the court cannot conclude that petitioner had a right of reimbursement through kirshner global for reimbursement of his expenses the record shows that kirshner content had a more tangible existence because it apparently obtained interim financing from c c partners however kirshner content as well as petitioner thurmond and licht all became involved in a lawsuit after kirshner content defaulted on the promissory note receipt of the interim financing and the corporate default both occurred in kirshner content does not appear to have been active after that year other than to participate in various lawsuits petitioner’s witness thurmond confirmed that the financing for kirshner content had not been completed moreover there is no evidence that kirshner content contractually agreed to reimburse petitioner’s expenses petitioner points to the existence of an date reimbursement form signed by kirshner as proof that petitioner was entitled to reimbursement the court disagrees the document is indicative at most that kirshner approved petitioner’s expenses related to identifying acquisition investment opportunities for kirshner content et al that were incurred in without any corporate identification on the reimbursement form or an identification of petitioner’s status as a person requesting reimbursement the record does not support a finding that petitioner had the contractual right to reimbursement with respect to kirshner content and or any other kirshner-related entity thus the court cannot conclude that there was an actual bona_fide debt with respect to the dollar_figure claimed as a bad_debt on schedule c of petitioner’s income_tax return the court further notes that petitioner incurred these expenses over a 3-year period and did not seek reimbursement during that time the claimed expenses were still outstanding years later there is nothing in the record that adequately explains petitioner’s delay in seeking reimbursement if in fact petitioner had incurred such expenses and was entitled to reimbursement even if petitioner was entitled to reimbursement for expenses but was in fact not reimbursed he is not allowed a deduction for such expenses a taxpayer is not entitled to a deduction for expenses to the extent that the taxpayer is entitled to reimbursement where the taxpayer does not claim reimbursement 212_f2d_552 5th cir affg a memorandum opinion of this court 181_f2d_451 7th cir see also 79_tc_1 56_tc_936 affd without published opinion 456_f2d_1335 2d cir 40_tc_345 affd per curiam 326_f2d_760 2d cir 24_tc_21 20_bta_919 moreover if there was a bona_fide debt owing to petitioner he provided no evidence that the debt became worthless during the year at issue sec_1_166-2 income_tax regs petitioner offered only his unsupported opinion as to when the debt became worthless a taxpayer’s unsupported opinion that a debt became worthless in a particular year by itself will not normally be accepted as proof of worthlessness 53_tc_491 affd 467_f2d_47 9th cir respondent is sustained on this issue another deduction claimed on schedule c of petitioner’s income_tax return for was dollar_figure for legal and professional services this amount represented a payment by petitioner on date to a houston texas law firm baker botts the memorandum line on the check issued for payment of these services indicates that the payment was for c c litigation respondent does not dispute that petitioner paid the legal expenses but contends there is no evidence that the payments were related to petitioner’s trade_or_business respondent argues that the expenses should instead be claimed as an itemized_deduction on schedule a of petitioner’s return the record shows that the litigation expenses related to c c partners arose out of the default on the debt of kirshner content that petitioner had guaranteed as a result petitioner thurmond and licht were all required to satisfy guarantees that they had given in connection with the interim financing for kirshner content petitioner and thurmond credibly testified that the litigation continued until at least and that they still owed money to the law firm accordingly the court finds that the litigation was proximately related to petitioner’s trade_or_business and holds that the fees for legal and professional services are allowable as a business_expense deduction and not as a schedule a deduction petitioner is sustained on this issue petitioner testified that until the first half of he was still trying to raise other funds get other investors get kirshner back in the fold deal with this investor that was having an issue with kirshner according to petitioner these expenses consisting of office supplies meals and travel were all incurred on behalf of the entire kirshner enterprise during the year petitioner’s schedule c of his federal_income_tax return included the following other expenses supplies dollar_figure dollar_figure travel dollar_figure meals and entertainment deductible portion dollar_figure total dollar_figure as to meals entertainment and travel_expenses sec_274 imposes stringent substantiation requirements for deductions related thereto for travel_expenses including meals_and_lodging a taxpayer must substantiate the amount of such expense the time and place such expense was incurred and the business_purpose for which such expense was incurred sec_1_274-5t temporary income_tax regs fed reg date sec_274 specifically bars a taxpayer from claiming a deduction on the basis of any approximation or the unsupported testimony of the taxpayer sec_1_274-5t temporary income_tax regs fed reg date thus sec_274 overrides 39_f2d_540 2d cir which allows the court in some circumstances to estimate a deductible expense see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs supra although petitioner offered into evidence numerous receipts in support of his travel meals and entertainment_expenses he did not provide the additional documentation necessary to substantiate these expenses in particular the receipts did not show the business_purpose behind the trips or meals in short there was no documentation or rationale behind such expenses other than petitioner’s unsupported testimony that the court declines to accept sec_1_274-5t temporary income_tax regs supra respondent is sustained on this issue on a separate schedule c of petitioner’s income_tax return petitioner claimed a deduction for expenses relating to another activity called frexie this was the name petitioner ascribed to his purchase of the right to use a luxury suite at minute maid park in houston texas the home field for the houston astros major league baseball team for a 3-year period for dollar_figure the frexie activity involved the selling or letting by petitioner of the use of the suite during houston astros baseball games in exchange for a commitment to purchase or use time in the suite petitioner offered pricing incentives to two corporations nabisco and chicago title the two companies agreed to the deal with petitioner the sole expense at issue in this case is a claimed deduction of dollar_figure relating to the activitydollar_figure it appears that the expense in question was incurred at one event which was attended by petitioner and representatives of nabisco and chicago title the evidence satisfies the court that the representatives of nabisco and chicago title who attended the game were not there for purposes of entertainment but were there solely for their evaluation and consideration of how the facility would be used to further the business interests of nabisco and chicago title and petitioner was there to show the facility and address whatever questions the corporate representatives may have had petitioner paid for the food and beverages consumed at the event which amounted to dollar_figure while conceding that petitioner substantiated the expenses and was entitled to claim the dollar_figure paid for food and beverages on schedule c of his return as a business_expense respondent contends that the expense was subject_to the 50-percent limitation of sec_274 petitioner argued that section petitioner claimed the dollar_figure item as returns and allowances on schedule c for the trade_or_business activity frexie at trial petitioner clarified that the item was mischaracterized and was properly a claimed business_expense of the schedule c frexie activity n was inapplicable because the expenditure was not incurred for entertainment petitioner claims that the dollar_figure was expended as performance on a contract with nabisco and chicago title in that he was required to pay for catering services regardless of whether business was discussed in the luxury suite thus the court construes petitioner’s argument to be that the 50-percent limitation for food and beverages found in sec_274 does not apply to the expense at issue because the dollar_figure represented goods and services sold by petitioner in a bona_fide consideration for an adequate_and_full_consideration in money or money’s worth sec_274 accordingly petitioner argues he was not entertaining guests under sec_274 any amount allowable as a deduction for any expense for food or beverages in connection with a trade_or_business activity is generally limited to percent of the amount of the expense that would otherwise be allowable however sec_274 provides an exception to the 50-percent limitation of sec_274 for expenses for goods or services which are sold by the taxpayer in a bona_fide transaction for an adequate_and_full_consideration in money or money’s worth sec_274 sec_1_274-2 income_tax regs provides any expenditure by a taxpayer for entertainment or for use of a facility in connection therewith to the extent the entertainment is sold to customers in a bona_fide transaction for an adequate_and_full_consideration in money or money’s worth is not subject_to the limitations on allowability of deductions provided for in paragraphs a through e of this section thus the cost_of_producing night club entertainment such as salaries paid to employees of night clubs and amounts paid to performers for sale to customers or the cost of operating a pleasure cruise_ship as a business will come within the sec_274 exception thus despite the fact that a facility might meet the definition of an entertainment_facility and be subject_to the general_rule of sec_274 expenses relating to its operation will not constitute entertainment_expenses if that facility is legitimately involved in selling entertainment additionally sec_1_274-2 income_tax regs provides that expenses exclusive of operating costs and other expenses referred to in sec_1_274-2 income_tax regs incurred at the time of an entertainment activity even though in connection with the use of a facility for entertainment purposes such as expenses for food and beverages or expenses for catering or expenses for gasoline and fishing bait consumed on a fishing trip shall not be considered to constitute expenditures with respect to a facility used in connection with entertainment in 115_tc_279 affd 307_f3d_423 6th cir this court held that a racetrack operator’s expenses for hosting press parties winners’ parties and other entertainment events did not qualify for the sec_274 exception to the 50-percent limitation rule_of sec_274 because the expenses were not part of producing the taxpayer’s entertainment product and the taxpayer provided the parties free of charge to its guests the court agrees with petitioner that the dollar_figure expense at issue is excluded from sec_274 by virtue of sec_274 the guests entertained by petitioner were representatives of two corporations that had contracts with petitioner in a bona_fide transaction for adequate_and_full_consideration for the subsequent business uses of these corporations petitioner incurred the expenses in question as part of his business respondent agrees that the claimed expenses were substantiated thus the court holds that the food and beverages were sold in a bona_fide transaction for adequate_and_full_consideration in money or money’s worth sec_274 see also sec_1_274-2 sec_1_274-2 income_tax regs accordingly the court holds that the dollar_figure expense is not subject_to the 50-percent limitation of sec_274 and is fully deductible at trial petitioner claimed other expenses in connection with the frexie activity he presented a number of receipts for ticket purchases fedex deliveries and miscellaneous items such as programs scorecards a baseball cap and a t-shirt there were also other receipts related to food from aramark in the amount of dollar_figure mission burritos carillon for dollar_figure and frankie b mandola’s for dollar_figure some of the receipts had no dollar figures and the connection of these expenses if any with frexie is largely unexplained the court holds that these expenses have not been adequately substantiated and therefore are not deductible on schedule a for the year petitioner claimed a deduction of dollar_figure for the writeoff of old inventory petitioner testified that he had been in the water filter business in prior years after the business was discontinued he had on hand an inventory of unsold water filter units petitioner presented at trial a copy of a schedule c relating to the activity that reflected an inventory_valuation of dollar_figure in connection with an environmental equipment sales business petitioner testified that he reported his income and expenses from that activity on schedule c of his income_tax return petitioner testified that the business languished for a long period of time and was discontinued presumably sometime after he had inventory remaining from the business that was never sold he had received an offer to sell the inventory in date for cents on the dollar which he declined petitioner testified that in the year the water filters became inoperable and thus were of no value respondent contends that petitioner provided no documentation to show that he purchased utilized and disposed of the water filter inventory respondent further contends that petitioner’s schedule c for petitioner’s tax_year standing alone is insufficient to demonstrate that petitioner was in a business activity for the sale of environmental equipment respondent further argues that there is no proof that petitioner filed a return for the record does not show that petitioner either purchased or held a water filter inventory and if he did what was the cost of that inventory the court rejects petitioner’s entitlement to a deduction on this issue the court next addresses the addition_to_tax under sec_6651 for failure_to_file a timely income_tax return sec_6651 provides for an addition_to_tax for failure_to_file a timely federal_income_tax return unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect 469_us_241 84_tc_859 81_tc_806 affd without published opinion 767_f2d_931 9th cir the addition_to_tax under sec_6651 is based on respondent’s determination that petitioner failed to file an income_tax return for petitioner’s income_tax return was due to be filed on or before date he had requested timely and was granted an extension to file his tax_return by date he never filed the return until the statutory_notice_of_deficiency was issued at trial petitioner claimed that he had filed his tax_return timely no evidence however was presented to support that claim respondent is sustained on this issue petitioner’s federal_income_tax return for that was submitted at trial included a schedule d capital_gains_and_losses on which petitioner claimed a dollar_figure short-term_capital_loss and a long-term_capital_loss of dollar_figure on the stipulation of facts that was filed by the parties a basis for settlement was agreed to with regard to petitioner’s schedule d reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
